IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 97-50769
                         _____________________



UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                   versus

LISTON RANDOLPH POSEY, II,

                                             Defendant-Appellant.
_________________________________________________________________

      Appeal from the United States District Court for the
                    Western District of Texas
_________________________________________________________________
                          June 26, 2000

Before REYNALDO G. GARZA, JOLLY, and HIGGINBOTHAM, Circuit Judges.

E. GRADY JOLLY:

      Liston Randolph Posey was convicted-–and is now serving a

sentence--for manufacturing in excess of one hundred marijuana

plants and for carrying a firearm during and in relation to a drug-

trafficking    offense   pursuant    to   18   U.S.C.    §§   841(a)(1)   and

924(c)(1).    In this appeal, however, he only raises the district

court’s grant of the government’s post-judgment motion to dispose

of the evidence seized in connection with the charge resulting in

his conviction.

      The indictment against Posey did not allege that the firearms

at   issue   were   subject   to   criminal    forfeiture.      No   criminal
forfeiture judgment was entered in the case.            Furthermore, the

government has not followed the procedures for criminal forfeiture

set forth in Fed. R. Crim. P. 7(c)(2), 31(e), and 32(d)(2).           Nor

did the government institute forfeiture proceedings under 26 U.S.C.

§§ 7321-28 and 18 U.S.C. § 924(d)(1) within 120 days of seizure of

the property.     Because the government failed to follow the plain

language of any of these statutory requirements, the government was

not entitled to an order disposing of the property pursuant to 18

U.S.C. § 3665.1    See, e.g., Cooper v. City of Greenwood, 904 F.2d
302, 304 n.2 (5th Cir. 1990)(“Concededly 18 U.S.C. § 3665 . . .

provides for forfeiture of firearms used in perpetrating a felony

as punishment for the offense.          However, this provision can be

invoked only if the indictment alleges the property subject to

forfeiture   and     a   judgment       of   criminal    forfeiture    is

     1
      18 U.S.C. § 3665 states:

     A judgment of conviction for transporting a stolen motor
     vehicle in interstate or foreign commerce or for
     committing or attempting to commit a felony in violation
     of any law of the United States involving the use of
     threats, force, or violence or perpetrated in whole or in
     part by the use of firearms, may, in addition to the
     penalty provided by law for such offense, order the
     confiscation and disposal of firearms and ammunition
     found in the possession or under the immediate control of
     the defendant at the time of his arrest. The court may
     direct the delivery of such firearms or ammunition to the
     law-enforcement agency which apprehended such person, for
     its use or for any other disposition in its discretion.

We find nothing persuasive in the government’s argument that the
discretion vested in the district court under this statute gives a
district court the latitude to ignore the above-cited statutory
sections.

                                    2
entered.”)(citations omitted); United States v. Seifuddin, 820 F.2d
1074, 1075-79 (9th Cir. 1987).

     The government argues that our statement in Cooper was dicta.

That being the case, it urges us to adopt the view that § 3665

vests the district court with virtually complete discretion to

enter a forfeiture order so long as some minimum level of due

process is afforded.   We do not accept this invitation.   First, the

plain language of § 3665 provides that the district court may order

forfeiture in the “judgment of conviction.”    Section 3665 does not

grant the district court any such authority post-judgment. Second,

although our footnote in Cooper may have been dicta, we think it

states a correct view of the law.    Given the plethora of the above-

cited statutory rules prescribing procedures that must be followed

should the government wish to seek a forfeiture, the government’s

concept of § 3665, either as vesting discretion in the district

court irrespective of these other rules, or as substituting some ad

hoc notion of due process in their stead, is plainly wrong.

Finally, United States v. Benson, 184 F.3d 936 (8th Cir. 1999),

does not control here.2    In sum, the government’s arguments are




     2
      Indeed, Benson did not even consider the question presented
here. Instead, the question in Benson was whether forfeiture under
§ 3665 was proper after the individual’s conviction under § 924(c)
had been found to be improper. It is apparent that the possible
impropriety of the forfeiture on the grounds raised here was not
argued in Benson.

                                 3
completely meritless.   We expect the government to comply with the

plain language of these rules in the future.

     The order of the district court is

                                                  R E V E R S E D.




                                 4